Title: From Alexander Hamilton to Clement Biddle, 10 August 1792
From: Hamilton, Alexander
To: Biddle, Clement



Dear Sir
Philadelphia August 10, 1792

I had concluded to offer you the Agency for providing all such supplies for the War Department as are not objects of direct contract with the Treasury. The compensation about 800 Dollars a year. But it occurred to me, that you were engaged in the business of broker; and hence an apprehension has been excited, lest a connection of the kind contemplated with this department should be misinterpreted and misrepresented by those, who are too much disposed to malign and calumniate. I have not however made any other appointment willing to apprise you of my intention before I did it—as I could not know your future plans of business. I trust you will be persuaded in every event of the friendship & esteem with which I am Dr. Sir
Your Obedient servt.
A Hamilton
Clement Biddle Esq
